DETAILED ACTION
Applicant's submission filed on 12/18/2020 has been entered. Claims 1, 10-13, 16, 19, 30-46 have been examined. Claims 2-9, 14-15, 17, 18, 20-29 are cancelled. Claims 43-46 are new. 
Allowable Subject Matter
Claim 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With regards to 112 rejection, the examiner review the specification again and the specification recites ““the cache may be a small specialized cache, such as a web cache. The Cache may hold a predetermined amount of content, such as a predetermined amount of content (e.g., megabytes, gigabytes, 10 seconds, 30 seconds, 2 hours, etc.). Therefore, the minimum quantity is defined in the specification as predetermined amount of content.  Therefore, the 112 rejection is withdrawn. 

Applicant’s arguments, see Remarks – Page 9-12, filed 12/18/2020, with respect to the rejection(s) of claims 1, 16, 19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kotecha further in view of Hui. 


Note: 
The combination of Kotecha in view of Hui as shown in the below 103 rejection is different than the previous combination of references ((Sayeed, Hui and Kotecha) for claim 1, 19 and (Sayeed and Hui) for claim 16). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 11-13, 16, 19, 30, 32, 35-37, 39, 40, 41 rejected under 35 U.S.C. 103 un-patentable over Kotecha et al. Publication No. US 2013/0301424 A1 (Kotecha hereinafter) in view of Hui et al. Publication No. US 2013/0094536 A1 (Hui hereinafter) 

Regarding claim 1,
Kotecha teaches a method comprising:
receiving, by a computing device and from a plurality of client devices, a plurality of requests for a first version of a content item formatted according to a first content parameter (¶ 0067 - Feedback device 250 may identify the quantity of requests based on the information that identifies the requests that were previously received – ¶ 0084 the Multicast content requested is formatted according to preconfigured parameters); 

selecting between multicast delivery and unicast delivery to deliver, to the plurality of client devices, a second version of the content item formatted according to a second content parameter that is different than the first content parameter, wherein the selecting is based on (¶ 0015 - the user device may use the control module to provide, as feedback to the network, the information associated with the received multicast content. The network may use the feedback to determine whether a condition is associated with the multicast content and may provide content (e.g., as multicast content or unicast content) to the user device in a manner that remedies the condition – ¶  0022 - feedback device 250 may receive transmission information that identifies radio conditions and/or a level of quality associated with multicast content being received by user device 110 and may instruct eNodeB 220 to modify transmission parameters, associated with the multicast content, to improve the radio conditions and/or the level of quality -  ¶  0023 - feedback device 250 may, based on the transmission information, instruct BMSC 240 to retransmit content (e.g., as unicast or multicast content), to user device 210, when content received by user device 210 cannot be processed ). 
	
a determination of whether a quantity of the plurality of requests satisfies a threshold quantity of received requests (¶ 0077 - Feedback device 250 may determine whether a quantity of user devices 210, which are tuned to the multicast content, is greater than a threshold. When the quantity of user devices 210 is not greater than the threshold, feedback device 250 may not cause transmission parameters, associated with the multicast content, to be modified. When the quantity of user devices 210 is greater than the threshold, feedback device 250 may cause transmission parameters, associated with the multicast content, to be modified); 

a determination of whether current network resources satisfy a threshold value (¶ 0018 - The transmission information may, for example, include indicators that identify radio conditions (e.g., an amount of signal strength, bandwidth, etc.) under which the multicast content is received and/or a level of quality associated with the multicast content (e.g., a quantity of errors, dropped packets, packets received out-of-order, lost error correction symbols, etc.). ¶  0074 – ¶  0075 - Feedback device 250 may, for example, determine whether a quantity of lost error correction symbols, identified by the transmission information, is greater than a first threshold. When the quantity of lost error correction symbols is greater than the first threshold - Feedback device 250 may, for example, determine whether an amount of signal strength ( e.g., a signal power level, a SNR, a SINR, channel isolation, etc.), associated with the multicast content, is less than a signal strength threshold. When the amount of signal strength is less than the signal strength threshold, feedback device 250 may determine that a condition is associated with the multicast content ¶ 0048 - receive streamed content and may, on a near real-time basis, adapt to different data rates based on available bandwidth, radio conditions, etc- See Also Claim 8, 9 – Note as shown some example in ¶ 0075 for the transmission information 

initiating, based on the selecting, a multicast delivery to deliver, to one or more of the plurality of client devices, the second version of the content item formatted according to the second content parameter (¶ 0021 - BMSC 240 may control a quantity of error correction symbols (e.g., forward error correction (FEC) overhead) to be included within multicast content and/ or unicast content being provided to eNodeB 220 for delivery to user device 110. -  ¶  0022 - feedback device 250 may receive transmission information that identifies radio conditions and/or a level of quality associated with multicast content being received by user device 110 and may instruct eNodeB 220 to modify transmission parameters, associated with the multicast content, to improve the radio conditions and/or the level of quality). .

Kotecha teaches multiple conditions to be satisfied in order to select between unicast content and multicast content (¶ 0021- & 0022). However, Kotecha does not explicitly teach that the selection is based on a plurality of heartbeat messages received from one or more senders of the plurality of requests

Hui teaches 
selecting between multicast delivery and unicast delivery based on a plurality of heartbeat messages received from one or more senders of the plurality of requests and initiating based on the selecting, a multicast delivery to one more of the plurality of client devices (Fig.11DClaim1 - receiving one or more beacon requests at a device in a frequency hopping communication network; determining a number of received beacon requests within a given time period; adapting a type of responsive beacon message transmission based on the number of received beacon requests within the given time period, wherein the number being below a threshold results in synchronized unicast responsive beacon message transmission type, and wherein the number being above the threshold results in unsynchronized broadcast responsive beacon message transmission type; and transmitting one or more responsive beacon messages from the device based on the type of responsive beacon message transmission – See ¶ 0099 show determination of the set of devices based on the Beacon requests below or above a threshold –Note; selecting between broadcast and unicast delivery to the plurality of devices a message  using either synchronized unicast version or unsynchronized broadcast communication version 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify selecting between multicast/broadcast and unicast service based on different conditions taught by Kotecha to include selecting between synchronized unicast and unsynchronized broadcast based on a number of beacon requests satisfying a threshold taught by Hui. The motivation for doing so is to allow the system to use an adaptive beacon fixed transmission period of time to quickly propagate new information and respond to beacon requests while reducing overhead in the steady state, Also, nodes may switch between synchronized unicast and unsynchronized broadcast when responding to beacon request messages (See ¶  0069 &¶  100).
Regarding claim 11,
Kotecha further teaches 
the first content parameter is a codec associated with the first version of the content item and the second content parameter is a codec associated with the second version of the content item (¶ 0022 - The transmission parameters may include, for example, a modulation coding scheme (MCS) value, a type of modulation, a data rate, a channel bandwidth, etc. – ¶ 0079 - receiving the streaming multicast content based on the adjusted streaming parameter (block 780). User device 210 may receive the multicast content that includes the increased quantity of error correction symbols. The increased quantity of error correction symbols may enable user device 210 to decode a greater quantity of packets and/or segments, associated with the multicast content, than were decoded prior to the increased quantity of error correction symbols. Decoding the greater quantity of packets and/or segments may remedy the condition associated with the multicast content and/or improve a user experience when the multicast content is played on user device 210).

Regarding claim 12,
Kotecha further teaches 
After initiating the multicast delivery, monitoring the current network resources and changing the multicast delivery to deliver, to the plurality of client devices and based on determination that he current network resources satisfy the threshold value , the first version for the content item formatted according to the first content parameter( ¶ 0018 &¶ 0019, ¶  0053 - control module 550 may monitor communication interface 460 (FIG. 4) to collect transmission information that identifies radio conditions being experienced by user device 210, such as power level, a signal-to-noise ratio (SNR), signal-to-interference noise ratio (SINR), channel isolation, etc. Control module 550 may also, or alternatively, communicate with transport module 535 and/ or network module 540 to provide transmission information and/or or usage information to feedback device 250 See Claim 8).


Regarding claim 13,
Kotecha further teaches 
after initiating the multicast delivery, monitoring the current network resources; and changing the multicast delivery, to the plurality of client devices and based on a determination that the current network resources do not satisfy the threshold value, to deliver at least a portion of the content item formatted according to a third content parameter instead of the second content parameter( ¶ 0018 &¶ 0019, ¶  0053 - control module 550 may monitor communication interface 460 (FIG. 4) to collect transmission information that identifies radio conditions being experienced by user device 210, such as power level, a signal-to-noise ratio (SNR), signal-to-interference noise ratio (SINR), channel isolation, etc. Control module 550 may also, or alternatively, communicate with transport module 535 and/ or network module 540 to provide transmission information and/or or usage information to feedback device 250 See Claim 8 – ¶  0079 -still further shown in FIG. 7, process 700 may include receiving the streaming multicast content based on the adjusted streaming parameter (block 780). User device 210 may receive the multicast content that includes the increased quantity of error correction symbols. The increased quantity of error correction symbols may enable user device 210 to decode a greater quantity of packets and/or segments, associated with the multicast content, than were decoded – ¶  0022 -feedback device 250 may receive transmission information that identifies radio conditions and/or a level of quality associated with multicast content being received by user device 110 and may instruct eNodeB 220 to modify transmission parameters, associated with the multicast content, to improve the 

Regarding claim 16,

Kotecha teaches a method comprising 


receiving, by a computing device and from a plurality of client devices, a plurality of requests for a content item (¶  0067 - Feedback device 250 may identify the quantity of requests based on the information that identifies the requests that were previously received – ¶  0084 the Multicast content requested is formatted according to preconfigured parameters); 

determining, from the plurality of client devices, a first subset of the plurality of client devices to be associated with multicast delivery and a second subset of the plurality of client devices to be associated with unicast delivery, wherein the determining is based on (¶ 0015 - the user device may use the control module to provide, as feedback to the network, the information associated with the received multicast content. The network may use the feedback to determine whether a condition is associated with the multicast content and may provide content (e.g., as multicast content or unicast content) to the user device in a manner that remedies the condition –  ¶  0022 - feedback device 250 may receive transmission information that identifies radio conditions and/or a level of quality associated with multicast content being received by user device 110 and may instruct eNodeB 220 to modify transmission parameters, associated with the multicast content, to improve the radio conditions and/or the level of quality -  ¶  0023 - feedback device 250 may, based on the transmission information, instruct BMS 240 to retransmit content (e.g., as unicast or multicast content), to user device 210 when content received by user device 210 cannot be processed). 
a determination of whether requests from each of the first and second subsets of plurality of client devices satisfies a threshold quantity of requests for the content item (¶  0077 - Feedback device 250 may determine whether a quantity of user devices 210, which are tuned to the multicast content, is greater than a threshold. When the quantity of user devices 210 is not greater than the threshold, feedback device 250 may not cause transmission parameters, associated with the multicast content, to be modified. When the quantity of user devices 210 is greater than the threshold, feedback device 250 may cause transmission parameters, associated with the multicast content, to be modified); 

a determination of whether current network resources associated with each of the first and second subsets of plurality of client devices satisfies a threshold value(¶ 0018 - The transmission information may, for  Feedback device 250 may, for example, determine whether an amount of signal strength ( e.g., a signal power level, a SNR, a SINR, channel isolation, etc.), associated with the multicast content, is less than a signal strength threshold. When the amount of signal strength is less than the signal strength threshold, feedback device 250 may determine that a condition is associated with the multicast content ¶ 0048 - receive streamed content and may, on a near real-time basis, adapt to different data rates based on available bandwidth, radio conditions, etc- See Also Claim 8, 9 – Note as shown some example in ¶ 0075 for the transmission information that has to satisfied a threshold. Bandwidth is also a factor has to satisfied a radio condition) 



sending, to the first subset of the plurality of client devices and via one or more multicast streams, the content item: and sending, to the second subset of the plurality of client devices and via one or more unicast streams, the content item (¶ 0021 - BMSC 240 may control a quantity of error correction symbols (e.g., forward error correction (FEC) overhead) to be included within multicast content and/ or unicast content being provided to eNodeB 220 for delivery to user device 110. -  ¶  0022 - feedback device 250 may receive transmission information that identifies radio conditions and/or a level of quality associated with multicast content being received by user device 110 and may instruct eNodeB 220 to modify transmission parameters, associated with the multicast content, to improve the radio conditions and/or the level of quality). 

Kotecha teaches determining, from the plurality of client devices, a first subset of the plurality of client devices to be associated with multicast delivery and a second subset of the plurality of client devices to be associated with unicast delivery based on plurality of conditions (¶ 0021- & 0022). However, Kotecha does not explicitly teach that the determining is based on a plurality of heartbeat messages received from one or more senders of the plurality of requests

determining is based on a plurality of heartbeat messages received from one or more senders of the plurality of requests   (Fig.11DClaim1 - receiving one or more beacon requests at a device in a frequency hopping communication network; determining a number of received beacon requests within a given time period; adapting a type of responsive beacon message transmission based on the number of received beacon requests within the given time period, wherein the number being below a threshold results in synchronized unicast responsive beacon message transmission type, and wherein the number being above the threshold results in unsynchronized broadcast responsive beacon message transmission type; and transmitting one or more responsive beacon messages from the device based on the type of responsive beacon message transmission – See ¶ 0099 show determination of the set of devices based on the Beacon requests below or above a threshold –Note; selecting between broadcast and unicast delivery to the plurality of devices a message  using either synchronized unicast version or unsynchronized broadcast communication version and  selecting either methods to send the beacon message -  Note: a beacon request is a heartbeat request).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify determining, from the plurality of client devices, a first subset of the plurality of client devices to be associated with multicast delivery and a second subset of the plurality of client devices to be associated with unicast delivery taught by Kotecha to include determining between synchronized unicast and unsynchronized broadcast based on a number of beacon requests satisfying a threshold taught by Hui. The motivation for doing so is to allow the system to use an adaptive beacon fixed transmission period of time to quickly propagate new information and respond to beacon requests while reducing overhead in the steady state, Also, nodes may switch between synchronized unicast and unsynchronized broadcast when responding to beacon request messages (See ¶  0069 &¶  100).


Regarding claim 19,

Kotecha teach a method comprising  

switching between multicast delivery and unicast delivery to deliver a content item to a plurality of client devices that requested the content item formatted according to a content parameter, wherein the switching is based on (¶  0015 - the user device may use the control module to provide, as feedback to the network, the information associated with the received multicast content. The network may use the feedback to determine whether a condition is associated with the multicast content and may provide content (e.g., as multicast content or unicast content) to the user device in a manner that remedies the condition –   ¶  0022 - feedback device 250 may receive transmission information that identifies radio conditions and/or a level of quality associated with multicast content being received by user device 110 and may instruct eNodeB 220 to modify transmission parameters, associated with the multicast content, to improve the radio conditions and/or the level of quality -  ¶  0023 - feedback device 250 may, based on the transmission information, instruct BMS 240 to retransmit content (e.g., as unicast or multicast content), to user device 210 when content received by user device). 
a determination of whether a quantity of the plurality of client devices satisfies a threshold quantity of requests (¶ 0077 - Feedback device 250 may determine whether a quantity of user devices 210, which are tuned to the multicast content, is greater than a threshold. When the quantity of user devices 210 is not greater than the threshold, feedback device 250 may not cause transmission parameters, associated with the multicast content, to be modified. When the quantity of user devices 210 is greater than the threshold, feedback device 250 may cause transmission parameters, associated with the multicast content, to be modified); 

a determination of whether current network conditions satisfy a threshold value ¶ 0018 - The transmission information may, for example, include indicators that identify radio conditions (e.g., an amount of signal strength, bandwidth, etc.) under which the multicast content is received and/or a level of quality associated with the multicast content (e.g., a quantity of errors, dropped packets, packets received out-of-order, lost error correction symbols, etc.). ¶ 0074 – ¶ 0075 - Feedback device 250 may, for example, determine whether a quantity of lost error correction symbols, identified by the transmission information, is greater than a first threshold. When the quantity of lost error correction symbols is greater than the first threshold - Feedback device 250 may, for example, determine whether an amount of signal strength ( e.g., a signal power level, a SNR, a SINR, channel isolation, etc.), associated with the multicast content, is less than a signal strength threshold. When the amount of signal strength is less than the signal strength threshold, feedback device 250 may determine that a condition is associated with the multicast content ¶ 0048 - receive streamed 

the content parameter associated with content item (¶  0022 - feedback device 250 may receive transmission information that identifies radio conditions and/or a level of quality associated with multicast content being received by user device 110 and may instruct eNodeB 220 to modify transmission parameters, associated with the multicast content, to improve the radio conditions and/or the level of quality -  ¶  0023 - feedback device 250 may, based on the transmission information, instruct BMS 240 to retransmit content (e.g., as unicast or multicast content), to user device 210 when content received by user device 210 cannot be processed).

Kotecha teaches switching between multicast delivery and unicast delivery to deliver content item based on multiple conditions (¶ 0021- & 0022, Claim 1, 8, 9). However, Kotecha does not explicitly teach that switching is based on a plurality of heartbeat messages received from one or more of the plurality of client devices

Hui teaches 
Switching is based on a plurality of heartbeat messages received from one or more of the plurality of client devices  (Fig.11DClaim1 - receiving one or more beacon requests at a device in a frequency hopping communication network; determining a number of received beacon requests within a given time period; adapting a type of responsive beacon message transmission based on the number of received beacon requests within the given time period, wherein the number being below a threshold results in synchronized unicast responsive beacon message transmission type, and wherein the number being above the threshold results in unsynchronized broadcast responsive beacon message transmission type; and transmitting one or more responsive beacon messages from the device based on the type of responsive beacon message transmission – See ¶ 0099 show determination of the set of devices based on the Beacon requests below or above a threshold –Note; selecting between broadcast and unicast delivery to the plurality of devices a message  using either synchronized unicast version or unsynchronized broadcast communication version and  selecting either methods to send the beacon message -  Note: a beacon request is a heartbeat request).




Regarding claim 30,

Kotecha further teaches 
multicast delivery comprises sending, to the one or more of the plurality of client devices, the second version of the content item, via an Internet Protocol (IP) or a Hypertext Transfer Protocol (HTTP)(¶ 0022 - feedback device 250 may receive transmission information that identifies radio conditions and/or a level of quality associated with multicast content being received by user device 110 and may instruct eNodeB 220 to modify transmission parameters, associated with the multicast content, to improve the radio conditions and/ or the level of quality – ¶ 0049 - transport module 535 may use a transport layer protocol to receive unicast content and/or multicast content from BMSC 240. Network module 540 may perform network layer signaling that enables user device 210 to communicate with one or more devices of environment 200. The network layer signaling may be based on an IP protocol (e.g., IP version 4 (IPv4), IPv6, etc.) to enable user device 210 to communicate with feedback device 250 to provide usage information and/or transmission information and/or to receive multicast content or unicast content from BMSC 240 ).





Regarding claim 32,

Kotecha does not explicitly teach 
wherein the selecting is further based on a determination of whether a quantity of the plurality of heartbeat messages satisfies the threshold quantity of received requests.


Hui teaches 
the selecting is further based on a determination of whether a quantity of the plurality of heartbeat messages satisfies the threshold quantity of received requests (Fig.11DClaim1 - receiving one or more beacon requests at a device in a frequency hopping communication network; determining a number of received beacon requests within a given time period; adapting a type of responsive beacon message transmission based on the number of received beacon requests within the given time period, wherein the number being below a threshold results in synchronized unicast responsive beacon message transmission type, and wherein the number being above the threshold results in unsynchronized broadcast responsive beacon message transmission type; and transmitting one or more responsive beacon messages from the device based on the type of responsive beacon message transmission – See ¶ 0099 show determination of the set of devices based on the Beacon requests below or above a threshold)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify selecting between multicast/broadcast and unicast service based on different conditions taught by Kotecha to include selecting between synchronized unicast and unsynchronized broadcast based on a number of beacon requests satisfying a threshold taught by Hui. The motivation for doing so is to allow the system to use an adaptive beacon fixed transmission period of time to quickly propagate new information and respond to beacon requests while reducing overhead in the steady state, Also, nodes may switch between synchronized unicast and unsynchronized broadcast when responding to beacon request messages (See ¶  0069 &¶  100).

Regarding claim 35,


Kotecha further teaches 
wherein sending, to the first subset of the plurality of client devices, the content item, comprises sending, to the first subset of the plurality of client devices, the content item via an Internet Protocol (IP) or a Hypertext Transfer Protocol (HTTP)(¶ 0022 - feedback device 250 may receive transmission information that identifies radio conditions and/or a level of quality associated with multicast content being received by user device 110 and may instruct eNodeB 220 to modify transmission parameters, associated with the multicast content, to improve the radio conditions and/ or the level of quality – ¶ 0049 - transport module 535 may use a transport layer protocol to receive unicast content and/or multicast content from BMSC 240. Network module 540 may perform network layer signaling that enables user device 210 to communicate with one or more devices of environment 200. The network layer signaling may be based on an IP protocol (e.g., IP version 4 (IPv4), IPv6, etc.) to enable user device 210 to communicate with feedback device 250 to provide usage information and/or transmission information and/or to receive multicast content or unicast content from BMSC 240 ).

Regarding claim 36,

Kotecha does not explicitly teach 
wherein the heartbeat messages are periodic messages indicating whether one or more of the plurality of requests remain active.


Hui teaches 
wherein the heartbeat messages are periodic messages indicating whether one or more of the plurality of requests remain active) (¶ 0003 - A network discovery system generally requires two functions. First, a discovery protocol is needed between a device within a network and a device attempting to join the network that allows joining devices to passively listen or actively probe for neighboring networks. To support passive listening, devices in a network transmit beacons periodically to announce the presence of a network, while to support active probing –See Also ¶ 0062).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha to include 
Regarding claim 37,

Kotecha does not explicitly teach 
wherein the determining is further based on a determination of whether a quantity of the plurality of heartbeat messages satisfies the threshold quantity of requests.

Hui teaches 
determining is further based on a determination of whether a quantity of the plurality of heartbeat messages satisfies the threshold quantity of requests. (Fig.11DClaim1 - receiving one or more beacon requests at a device in a frequency hopping communication network; determining a number of received beacon requests within a given time period; adapting a type of responsive beacon message transmission based on the number of received beacon requests within the given time period, wherein the number being below a threshold results in synchronized unicast responsive beacon message transmission type, and wherein the number being above the threshold results in unsynchronized broadcast responsive beacon message transmission type; and transmitting one or more responsive beacon messages from the device based on the type of responsive beacon message transmission – See ¶ 0099 show determination of the set of devices based on the Beacon requests below or above a threshold)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha to include the teachings of Hui. The motivation for doing so is to allow the system to use an adaptive beacon fixed transmission period of time to quickly propagate new information and respond to beacon requests while reducing overhead in the steady state, Also, nodes 
Regarding claim 39,


Kotecha further teaches 
sending, to the plurality of client devices, the second version of the content item, via an Internet Protocol (IP) or a Hypertext Transfer Protocol (HTTP)(¶ 0022 - feedback device 250 may receive transmission information that identifies radio conditions and/or a level of quality associated with multicast content being received by user device 110 and may instruct eNodeB 220 to modify transmission parameters, associated with the multicast content, to improve the radio conditions and/ or the level of quality – ¶ 0049 - transport module 535 may use a transport layer protocol to receive unicast content and/or multicast content from BMSC 240. Network module 540 may perform network layer signaling that enables user device 210 to communicate with one or more devices of environment 200. The network layer signaling may be based on an IP protocol (e.g., IP version 4 (IPv4), IPv6, etc.) to enable user device 210 to communicate with feedback device 250 to provide usage information and/or transmission information and/or to receive multicast content or unicast content from BMSC 240 ).


Regarding claim 40,

Kotecha does not explicitly teach 
wherein the heartbeat messages are periodic messages indicating whether requests, for the content item and from one or more of the plurality of client devices, remain active.


Hui teaches 
wherein the heartbeat messages are periodic messages indicating whether requests, for the content item and from one or more of the plurality of client devices, remain active (¶ 0003 - A network discovery system generally requires two functions. First, a discovery protocol is needed between a device within a network and a device attempting to join the network that allows joining devices to passively listen or actively probe for neighboring networks. To support passive listening, devices in a network transmit beacons periodically to announce the presence of a network, while to support active probing –See Also ¶ 0062).



Regarding claim 41,

Kotecha does not explicitly teach 
wherein the switching is further based on a determination of whether a quantity of the plurality of heartbeat messages satisfies the threshold quantity of requests

Hui teaches 
wherein the switching is further based on a determination of whether a quantity of the plurality of heartbeat messages satisfies the threshold quantity of requests (Fig.11DClaim1 - receiving one or more beacon requests at a device in a frequency hopping communication network; determining a number of received beacon requests within a given time period; adapting a type of responsive beacon message transmission based on the number of received beacon requests within the given time period, wherein the number being below a threshold results in synchronized unicast responsive beacon message transmission type, and wherein the number being above the threshold results in unsynchronized broadcast responsive beacon message transmission type; and transmitting one or more responsive beacon messages from the device based on the type of responsive beacon message transmission – See ¶ 0099 show determination of the set of devices based on the Beacon requests below or above a threshold)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha to include the teachings of Hui. The motivation for doing so is to allow the system to use an adaptive beacon fixed transmission period of time to quickly propagate new information and 

Claim 10 is rejected under 35 U.S.C. 103 un-patentable over Kotecha in view of Hui further in view of French et al. Publication No. US 2015/0189394 A1 (French hereinafter) 
Regarding claim 10,
Kotecha does not explicitly teach 
the first content parameter is a resolution associated with the first version of the content item and the second content parameter is a resolution associated with the second version of the content item.
French teaches 
first content parameter is a resolution associated with the first version of the content item and the second content parameter is a resolution associated with the second version of the content item (¶ 0069 - Other nodes in the network (e.g., nodes 302, 30 and client computing device 30) may be participating in different multicasts communication session (session 2) with the video source (e.g., server 12). If, for example, node 308 experiences a number of discontinuities ( as depicted by the X mark above the communication node 308) within a time window that warrant DMS process 10 to decode 110 the media stream, a remedial action may be taken by DMS process 10, in which DMS process 10 may reduce the quality of the video stream from a high-resolution video (e.g., video 402) to a medium-resolution video (e.g., video 404), a depicted by the X mark over the high-resolution video 402. In that case, other communication nodes participating in the multicast communication session (e.g., session 1) may be subjected to the reduction of quality of the video stream (not shown in FIG. 5), for example, from a high-resolution video (e.g., video 402) to a medium-resolution video (e.g., video 404), as a result of DMS process 10 adapting 120 the quality of the media stream based upon the number of discontinuities within the time window In this example, nodes 302, 304 and 308, and client computing devices 28 and 32 may receive the reduced quality video stream, such as, the medium-resolution (e.g., video 404) because these nodes are also involved in the multicast communication session (e.g., session). 

Claim 31 rejected under 35 U.S.C. 103 un-patentable over Kotecha in view of Hui further in view of Yang et al.  Publication No. US 2015/0365885 A1 (Yang hereinafter)	
Regarding claim 31,

Kotecha in view of Hui teaches the heartbeat messages are periodic messages (Hui - ¶ 0003, See Also ¶ 0006)
However, Kotecha in view of Hui does not explicitly teach that the heartbeat messages indicating whether a plurality of client devices is interested in the multicast delivery of the content item
Yang teaches 
heartbeat messages indicating whether a plurality of client devices is interested in the multicast delivery of the content item (¶ 0125 -0126 - When the AP needs to send multicast information to a STA in at least one multicast group, the AP first sends a beacon frame to the STA. A type indication bit in the beacon frame indicates that the beacon frame is a DTIM beacon frame. By using the DTIM beacon frame, the AP notifies, on one hand, the STA that multicast information is to be sent after the DTIM beacon frame and notifies, on the other hand, the STA of which multicast group or multicast groups have multicast information to be sent. Correspondingly, the STA receives the DTIM beacon frame sent by the AP, parses the received beacon frame to learn the multicast group that has multicast information to be sent, and determines, according to a multicast ID of a multicast group to which the STA belongs, whether the multicast group to which the STA belongs is the multicast - ¶ 0073 - The number of TIM beacon frames that the AP sends between two DTIM beacon frames may be adaptively determined. If the number of TIM beacon frames between two DTIM beacon frames is greater than or equal to the number of the multicast groups that have multicast information to 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha in view of Hui to include the teachings of Yang. The motivation for doing so is to allow the system to provide a multicast information transmission method and a device, which are used to reduce resource waste of a device (¶ 0005 – Yang).
Claim 33 rejected under 35 U.S.C. 103 un-patentable over Kotecha in view of Hui further in view of Rehan et al. Publication No. US 2015/0195328 A1 further in view of Gholmieh et al. Publication No. US 2014/0189052 A1 (Gholmieh hereinafter) 

Regarding claim 33,

Kotecha teaches the second version of the content item (Kotecha - ¶ 0022). However, Kotecha does not explicitly teach 
sending, to the plurality of client devices and prior to receiving the plurality of requests: rules for parsing a packaging format of the second version of the content item; and data indicating at least a minimum quantity, of the second version of the content item, to be stored at the plurality of client devices 


Rehan teaches 
sending, to the plurality of client devices and prior to receiving the plurality of requests: rules for parsing a packaging format of the second version of the content item; (¶ 0062 - When the server makes such an adjustment, the server can send an upload-rate communication to a plurality of clients indicating that the upload rates have changed. This obviates the need for clients to wait and eventually infer that upload rates have changed when streaming performance changes are observed. Hence, clients can immediately adjust their operations in several ways. For example, if the upload rate has decreased, clients can  In some cases, client devices may benefit from receiving media content in an encoding that is not immediately available on a media server, but that can be provided by the media server through transcoding. A client device may, for example, may have a limited storage capacity and may therefore benefit from having file sizes reduced. A client device may also not support any of the formats with which media content representations are stored on the media server. To address these types of issues, a media server may offer transcoding capabilities whereby one encoding can be directly converted to another. Many different transcoding methods, such as constant bit rate (CBR) transcoding, variable bit rate (VBR) transcoding, and 2-pass variable bit rate (2-Pass VBR) transcoding, may be used. In a DASH context, a media server may send a transcoding-capability communication to a plurality of clients in order to inform the clients that the media server is capable of transcoding DASH media content. The media server may also send a transcoding-support communication to a plurality of clients that indicates what specific types of transcoding the media server supports, including available configurations for converting codecs, encapsulation formats, MIME types, bitrates, resolutions, and frame rates. A client, in response, may send a communication indicating which type of transcoding, if any, the client select).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha in view of Kotecha to include the teachings of Rehan. The motivation for doing so is to allow the system to obviate the need for clients to wait and eventually infer that upload rates have changed when streaming performance changes are observed. (¶ 0062– Rehan),
Gholmieh teaches 
Sending data indicating at least a minimum quantity, of the content item, to be stored at the plurality of client devices (¶ 0061; Fig.5A – sending MPD include segments duration/sizes to the clients prior to sending requests for segments) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha in view of 
Claim 34,38,42 rejected under 35 U.S.C. 103 un-patentable over Kotecha  in view of Hui further in view of White et al. Publication No. US 2013/0007226 A1 (White hereinafter) 
Regarding claim 34,

Kotecha further teaches 	
wherein initiating the multicast delivery comprises: initiating a multicast stream for the second version of the content item, wherein the multicast stream is associated with a multicast source identifier [...]; and sending, to the plurality of client devices, the multicast source identifier [...]   (Kotecha - ¶ 0022 - feedback device 250 may receive transmission information that identifies radio conditions and/or a level of quality associated with multicast content being received by user device 110 and may instruct eNodeB 220 to modify transmission parameters, associated with the multicast content, to improve the radio conditions and/ or the level of quality -  ¶ 0092 - Additionally, or alternatively, BVPS 260 may provide the generated parameters to one or more eNodeBs 220, associated with the service area, to enable the multicast content to be transmitted to user devices 210 using the generated parameters. Provisioning the multicast content based on the generated parameters may remedy the condition associated with the multicast content).

However, Kotecha does not explicitly teach 

wherein the multicast stream is associated with multicast group identifier, and a port identifier; and sending, to the plurality of client devices, the multicast group identifier, and the port identifier.
White teaches 
multicast stream is associated with source identifier multicast group identifier, and a port identifier; and sending, to the plurality of client devices, the source identifier, the multicast group identifier, and the port identifier (¶ 0087 -0088 - Multicast stream include stream ID, group address, port number, source address - The catalog message is sent periodically using a reliable 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha to include the teachings of White. The motivation for doing so is to allow the system to processes the message, retain the information for future use as all communication afterwards uses an identifier to communicate commands operations that the system will need to perform (¶ 0087 – White). 
Regarding claim 38,
		
		Kotecha teaches Sending, to the first subset of the plurality of client device the content item comprising: initiating, based on the selecting, a multicast delivery to deliver, to the plurality of client devices,   the content item (¶ 0022) However, Kotecha does not explicitly teach 
wherein the multicast stream is associated with multicast group identifier, and a port identifier; and sending, to the plurality of client devices, the multicast group identifier, and the port identifier.
White teaches 
multicast stream is associated with source identifier multicast group identifier, and a port identifier; and sending, to the plurality of client devices, the source identifier, the multicast group identifier, and the port identifier (¶ 0087 -0088 - Multicast stream include stream ID, group address, port number, source address - The catalog message is sent periodically using a reliable multicast transport on a provisioned group address and port that the eMG opens upon initiation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha to include 
Regarding claim 42,

Kotecha further teaches 	
wherein the switching further comprises switching from the unicast delivery to multicast delivery by: initiating a multicast stream for the content item (¶ 0022).

However, Kotecha does not explicitly teach 

wherein the multicast stream is associated with multicast group identifier, and a port identifier; and sending, to the plurality of client devices, the multicast group identifier, and the port identifier.
White teaches 
multicast stream is associated with source identifier multicast group identifier, and a port identifier; and sending, to the plurality of client devices, the source identifier, the multicast group identifier, and the port identifier (¶ 0087 -0088 - Multicast stream include stream ID, group address, port number, source address - The catalog message is sent periodically using a reliable multicast transport on a provisioned group address and port that the eMG opens upon initiation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha to include the teachings of White. The motivation for doing so is to allow the system to process the message, retain the information for future use as all communication afterwards uses an identifier to communicate commands operations that the system will need to perform (¶ 0087 – White). 
Claim 44 rejected under 35 U.S.C. 103 un-patentable over Kotecha in view of Hui further in view of Zarom et al. Publication No. US 2014/0281011 A1 (Zarom hereinafter) 
Regarding claim 44,
Kotecha further teaches 
 wherein the initiating is based on a determination that the quantity of the plurality of requests does not satisfy the threshold quantity of received requests (¶0077 - Feedback device 250 may determine whether a quantity of user devices 210, which are tuned to the multicast content, is greater than a threshold. When the quantity of user devices 210 is not greater than the threshold, feedback device 250 may not cause transmission parameters, associated with the multicast content, to be modified. When the quantity of user devices 210 is greater than the threshold, feedback device 250 may cause transmission parameters, associated with the multicast content, to be modified))
However, Kotecha does not explicitly teach 
initiating is based on a determination that an available network bandwidth associated with a communication channel does no satisfy the threshold value.
Zarom teaches 
initiating is based on a determination that an available network bandwidth associated with a communication channel does no satisfy the threshold value (¶ 0021 &0022 - the dual-mode broadcast may be turned on or off, for example, automatically activated when network traffic is substantially high, when available bandwidth is below a threshold rate, or after attempting and failing to transfer data using the relatively high quality second stream, and automatically deactivated otherwise. In another embodiment, the dual-mode broadcast may toggle between broadcasting relatively higher and lower quality frames or segments as the available network bandwidth oscillates, for example, transferring higher quality content when network traffic or bandwidth permits it, and transferring lower quality content when network traffic or bandwidth does not permit it).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha to include 

Claims 45, 46 rejected under 35 U.S.C. 103 un-patentable over Kotecha in view of Hui further in view of Lim et al.  Publication No. US 2011/0064079 A1 (Lim hereinafter)	
Regarding claim 45,

Kotecha teaches each of the plurality of requests received from a first subset of the plurality of client devices request [...] content item (¶ 0022. ¶ 0053). 
However, Kotecha does not explicitly teach each of the plurality of requests a same parameter associated with the content item, and the same parameter associated with the content item is associated with one or more of resolution, codec, or bitrate.
Lim teaches 
each of the plurality of requests a same parameter associated with the content item, and the same parameter associated with the content item is associated with one or more of resolution, codec, or bitrate (¶  0069 -Group-based tree" is composed of a source node and a group of receiver nodes requesting the same display resolution and content type from the source node – ¶  0077 –¶  0078 - Each display resolution and content type request forms a communication node group (hereinafter "source3/specific display resolution/content type group" or "source specific group") for further group-based tree construction. Group 204 shows a communication node group formed by communication nodes requesting the same display resolution (HD720p) and content type (mix of audio and video) 230, 232, 234 from communication node #1. Group 202 and group 206 show different communication node groups, formed by communication nodes #2, #3 and #1, which request different display – See ¶  0079; Fig.11.¶  0156)


Regarding claim 46,

Kotecha further teaches  
 the content parameter comprises one or more of resolution, codec, or bitrate associated with the content item (¶  0020 - eNodeB 220 may also, or alternatively, include one or more devices that control transmission parameters associated with transmitted multicast content based on an instruction received from feedback device 250. The transmission parameters may include, for example, a modulation coding scheme (MCS) value, a type of modulation, a data rate, a channel bandwidth, etc. – ¶ 0057 - transmission module 560 may remedy the condition by instructing eNodeB 220 to change a MCS value being used to stream the multicast content. Changing the MCS value may cause transmission parameters (e.g., a type of modulation, a data rate, a channel bandwidth, etc.), associated with the streamed multicast content, to change in manner that remedies the condition – See ¶ 0060).

However, Kotecha does not explicitly teach that the content parameter is specified by the plurality of client devices.
Lim teaches 
content parameter is specified by the plurality of client devices, and the content parameter comprises one or more of resolution, codec, or bitrate associated with the content item (¶  0069 -Group-based tree" is composed of a source node and a group of receiver nodes requesting the same display resolution and content type from the source node – ¶  0077 –¶  0078 - Each display resolution and content type request forms a communication node group (hereinafter "source3/specific display resolution/content type group" or "source specific group") for further group-based tree construction. Group 204 shows a communication node 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha to include the teachings of Lim. The motivation for doing so is to allow the system to decide group priority based on the content parameter such that a group delivering content with higher display resolution and higher data rate has a higher priority (¶ 0127 – Lim). 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445